Citation Nr: 1732821	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  06-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to September 1991.  

This claim comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Regional Office (RO) in Pittsburgh, Pennsylvania.

The claim was remanded by the Board in August 2010 for additional development	


FINDINGS OF FACT

1. The Veteran's PTSD causes occupational and social impairment with occasional decreases in work efficiency and interment periods of inability to perform occupational tasks. 

2.  The Veteran's service-connected disabilities combined preclude substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.16, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in August 2004.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private medical records, and his VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In August 2010, the Board remanded the case for a VA examination.  The Veteran received a VA examination for his PTSD in January 2012 in accordance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the January 2010 VA examination was adequate as the examiner reviewed the claims file, examined the Veteran, and provided detailed findings.  Accordingly, the Board's duty to assist has been fulfilled.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999

The Veteran's other specified trauma and stress-related disorder is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  It is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (5th ed. 2013) (DSM-5) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2016). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The Veteran's most severe PTSD symptom is his frequent, violent nightmares.  The Veteran has a well-documented history of experiencing nightmares.  In a July 2004 statement, the Veteran indicated that he had no difficulties when he was awake, but at night he would fight, swear, throw himself from his bed, and attack his wife.  In a September 2005 statement, the Veteran indicated his attacks happened more than once per week.

At an evaluation in February 2005, the examiner found the Veteran's symptoms were mild to moderate.  The examiner indicated the Veteran was friendly but distant and had a distrustful, paranoid attitude.  

In March 2007, the Veteran was allowed a disability pension by the Bavarian Center for Family and Social Affairs.  It was determined that he was disabled in part due to his PTSD.  

The Veteran was admitted for inpatient treatment from November 2007 through December 2007 to optimize therapy for REM sleep behavior disorder.  His wife reported that he had nightmares of his stressors, and during the day he startled easily.  Upon examination, the Veteran was fully alert and oriented.  He did not have delusions, hallucinations, or depersonalization.  He was emotionally responsive and there was no evidence of depression.  He did not have suicidal ideation.  During his hospitalization, it was noted that he had deficits in attention span.  However, his performance was normal in areas of learning, memory, and executive function.  He had increased internal distraction.  

In December 2007, it was noted that the Veteran had nightmares and did not have suicidal tendencies or depression.  He was euthymic and did not have cognitive impairment.  It was noted that "...once in a great while he has hallucinations."  

In an October 2010 evaluation, the Veteran indicated he had a period of suicidal ideation after he attacked his wife, but his family provided supportive intervention.  The Veteran also mentioned he was engaged in a weekly Bible class at church and regularly attended worship services, and had a friend he took daily walks with.  The Veteran's wife stated that his symptoms are worse when confronted with violent content in media.  At the evaluation he seemed "slightly down" and "depressive."  He had affect isolation and rationalizing tendencies as defense mechanisms.  There was no evidence of disorders of memory or decreased intellectual functioning.  

At the Veteran's most recent examination in January 2012, the examiner noted that the primary symptom of his PTSD was nighttime restlessness.  At the examination, he stated he had a limited circle of friends that were mostly other veterans.  He had difficulty relating to civilians because of their different experiences.  However, he was a member of a church group and met "lots of civilian friends" at meetings.  While he had no difficulties with crowds, did not like being jostled or touched.  He did not have an exaggerated startle reflex.  The examiner noted that the Veteran was not depressed and did not have panic attacks, cognitive or perceptual disorders, or suicidal thoughts.  The Veteran indicated he had wet the bed about a month ago during one of his nightmares.  The Veteran stated that he used to have flashbacks, "...but now seldom has any."  At the examination the Veteran's mood was "largely under control" except he became emotional when talking about his stressors.  

The Veteran's wife attended his examination and provided additional commentary to the examiner.  The Veteran's wife also reported that the Veteran punched and kicked her during his nightmares.  She stated that he cannot tolerate a person coming up behind him.  He also became more restless than usual when reading a book with violent content.  The Veteran's wife stated that the Veteran had nightmares about his PTSD stressors.  Significantly, the examiner stated that "...his psychiatric status has not worsened since 2005."  

The examiner concluded that the Veteran had "slight residual symptoms of PTSD with rare nightmares" and that the PTSD itself "...represents only a minor impairment."  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Here, the examiner concluded the Veteran was well integrated into his family and his PTSD was only a minor impairment.  However, when his PTSD symptoms were combined with his Schenck syndrome, REM sleep disorder, it became a more profound disability.  The examiner concluded his PTSD represented about 50 percent of his symptoms.  

The Board notes that the Veteran's PTSD affected his employment.  Because the Veteran's nightmares impacted his sleep the Veteran's work as a postal carrier suffered.  The Veteran eventually stopped working as a postal carrier and began receiving a pension. 

The lay and medical evidence of record showed that the Veteran's nightmares are the PTSD symptom that caused him occupational and social impairment.  The lay and medical evidence of record detailed that, when awake, the Veteran has positive interactions with his family.  The Veteran stated he has a circle of friends he interacts with and attends weekly Bible classes.  The record shows that the Veteran does not have depression and that his mood is generally stable.  The medical evidence notes no cognitive impairment with the exception of one report from November 2007 which noted difficulty paying attention.  Moreover, in January 2012, the examiner stated his PTSD was only a minor impairment and became a more profound disability when combined with his REM sleep disorder.  

The October 2010 evaluation report noted depressive symptoms.  However, these did not occur frequently and were specifically denied in other medical evidence.  Thus, the are not of the frequency, severity, or duration needed to produce occupational and social impairment with reduced reliability and productivity.  The October 2010 evaluation report also noted that the Veteran had an episode of suicidal ideation, which is contemplated by the 70 percent criteria.  However, this was an isolated incident over the course of a lengthy appeal period and is therefore not of the frequency, severity, or duration to be more accurately compensated by a 70 percent rating.  Further, the October 2010 evaluation report showed that he was a danger to himself, and that he aggressively acted out towards his wife.  Being a persistent danger to oneself and others is a symptom contemplated by the 100 percent criteria.  However, the October 2010 evaluation report noted that these symptoms were due to his separately rated REM sleep disorder.  

Thus, the Board finds the preponderance of evidence does not support an increased rating.  While the Board acknowledges the Veteran has occupational and social impairment, his symptoms are not of the frequency, severity, or duration sufficient to produce occupational and social impairment with reduced reliability and productivity.  Vazquez-Claudio v. Shinseki, 713 F.3d 11217 (Fed. Cir. 2013).  The Board notes that the Veteran stated he experiences some jumpiness and difficulty trusting others.  However, the Board finds that these traits are not sufficient to warrant an increased rating to 50 percent.  Furthermore, as previously stated, the Veteran's nightmares are the primary manifestation of his PTSD symptoms.  

The Board finds that the Veteran is adequately compensated by the 30 percent rating assigned for his PTSD.  Accordingly, the Board finds his 30 percent rating more accurately captures the Veteran's disability from his PTSD.  38 C.F.R. § 4.7 (2016).  Additionally, the Veteran has a separate disability rating for his sleep apnea syndrome with REM sleep disorder, sleepiness, and tiredness.  Thus, the Board concludes that a disability rating in excess of 30 percent for the Veteran's PTSD is not warranted.  38 C.F.R. § 4.3 (2016).  

III. TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The threshold criteria to consider a TDIU on a schedular basis have been met since July 2004, as his sleep apnea syndrome with REM sleep disorder, tiredness and sleepiness has been rated at 50 percent since that time, with additional disabilities resulting in a combined disability rating of 70 percent or higher over the course of his appeal.  38 C.F.R. § 4.16 (a).  

After his military service, the Veteran worked as a postal carrier.  A letter from the Veteran's former employer from December 2005 stated that the Veteran had frequent, long, and illness related absences; an unsatisfactory work speed; and a lack of flexibility.  The Veteran also submitted a statement in December 2005 indicating that he was counseled by his boss about his concentration problems and slow work pace.  The Veteran stated his boss attempted to move him from his permanent route.  To keep his permanent route, the Veteran had to agree to remove himself from a group that received overtime.  

Since leaving his job as a postal carrier, the Veteran has not worked.  In March 2007, he was determined disabled by the German Pension because of the combination of his disabilities.  The Board notes that some of the disabilities considered are not service-connected.  In January 2010, his doctor stated that his medicine caused him daytime fatigue.  Thus, he needed to work a job that required him to move around so he would stay awake.  However, the doctor also noted that because of his other orthopedic impairments a job that demanded constant movement seemed unreasonable. 

Therefore, the Board finds that TDIU is warranted.  In addition to his PTSD and REM sleep disorder, the Veteran is service-connected for right knee arthritis.  The Board finds his service-connected disabilities caused him to end his career as a postal carrier.  In addition, his service-connected disabilities render him unemployable as he is severely limited in the types of jobs he is able to perform.  Due to his service-connected PTSD and REM disorder the Veteran needs a job that is not sedentary; however, because of the Veteran's right knee arthritis the Veteran would have difficulty working a job that requires constant movement.  The Board finds the preponderance of evidence is for the Veteran's claim and concludes that TDIU is warranted.  See 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU claim is granted. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


